DETAILED ACTION
	Receipt of Applicant’s Amendment, filed July 27, 2021 is acknowledged.  
Claims 1, 11 and were amended.
Claims 2 and 12 were cancelled.
Claims 1, 3-11, 13-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim 1 recites “determine a sub-category for at least one of the one or more action categories by accessing systems of record, wherein the sub-category defines a level of priority for the user…”.  Claims 11 and 19 recite substantially similar limitations and are subject to the same rational.  There is no support in the original specification for the sub-category defining a level of priority for the user.  The original specification recites the following:
“For example, if the first data element 432 identifies the user, system of records may be accessed to determine a classification associated with the user (e.g., priority customer or the like) and the classification associated with the user may define a level or sub-level/classification within the category/classification.  The level or sub-category/classification within a category/classification may define level of service for performing the action, such as, time for performance, quality of performance or the like”. (Paragraph [0051] emphasis added).

As demonstrated by the provided quotation, the original specification explicitly states that the classification is associate with the user priority, not the sub-classification.  The specification explicitly recites that the sub-classification defines level of service.  There is no support for the sub-category defining a level of priority for the user.

Claim 1 recites “wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions”.  Claims 11 and 19 recite substantially similar limitations and are subject to the same rational.  There is no support in the original specification for time limitations defining a maximum amount of 
“the expressive state of the user/action requester may be used to determine parameters (e.g., time limitations/thresholds for performing the action) for performing the action, which may be communicated to the one or more action performance tools”. (Paragraph [0060]).

This was the only section of the specification that the examiner was able to identify which defined the parameters.  This section of the specification specifies that the parameters include time limitations, but does not describe where the time limitations define a maximum amount of time for performing the at least one of the one or more actions.  No other section of the specification provides further detail regarding the time limitations.  No support has been found for the time limitations defining a maximum amount of time for performing the at least one of the one or more actions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation:
.  based on the one or more determined action categories: extract second data from the structured data required to perform one or more actions, and orchestrate an automated performance of the one or more actions based at least on the second data and the one or more parameters, wherein orchestrating the automated performance includes providing instructions to one or more action performance tools, wherein the at least a portion of the instructions are based on a level of service associated with the level of priority associated with the sub- category."

This claim limitation appears to recite duplicate claim limitations after the ending period of the claim.  Each claim is expected to be composed of a single sentence, and thus the recitation of two periods renders the claim improper.  The recitation of duplicate limitations renders the meaning of the claim unclear as it is unclear what the distinctions between the claim limitations are.  Each unique claim element is expected to refer to a unique claim limitation, yet the claim language appears to repeat the exact same limitations twice.  It is suggested that the duplicate language be removed to eliminate confusion, and that the claim be amended to only recite a single period.  For examination purpose the duplicated language has been understood to be duplicated recitations of the previous limitations and have been mapped to the same elements accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Havens [2019/0340201] in view of Kang [2019/001317] and Swenson [2008/0104520].

	With regard to claim 1, Havens teaches A system for end-to-end (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) automated performance of an action (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”), the system comprising: 
a plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”; Please note action request channels has been interpreted in light of Paragraph [0003] of the specification to include applications for receiving user input), each channel executing at least one application (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”), wherein the at least application is configured to receive user inputs as the user message (Id), wherein the user inputs requests one or more actions (Havens, see  and provide for unstructured data (Havens ¶31 “If the message content contains unstructured data”); 
a computing platform (Havens, ¶75 “a suitable general-purpose computing system”) including a memory (Havens, ¶75 “the computing system 1100 includes.. and a memory 1106), and at least one processor (Havens, ¶75 “the computing system 1100 includes one or more processing units 1102”) in communication with the memory (Havens, ¶75 “a suitable general-purpose computing system”); and 
an end-to-end action performance service (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) stored in the memory, executable by the at least one processor (Havens, ¶75 “The processing units 1102, 1106 execute computer-executable instructions”), in communication with the plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”; Please note action request channels has been interpreted in light of Paragraph [0003] of the specification to include applications for receiving user input) and configured to: 
ingest the unstructured data (Havens ¶31 “If the message content contains unstructured data”) from the applications associated with the plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a , 
convert the unstructured data (Havens ¶31 “If the message content contains unstructured data, steps 212, 214, 216, and 218 are performed”) to structured data (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”), 
…
extract first data from the structured data (Havens, ¶32 “Sometimes one or more entities are also returned by the NPL module 108”) to determine one or more action categories from amongst a plurality of predetermined action categories (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category… The classification is typically referred to as an intent”), 
determine a sub-category as the action (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”) for at least one of the one or more action categories as the intent (Id) by accessing systems of record as the reducers performs this function (Id), …;
determine one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) for performing at least one of the one or more actions  based at least on the determined expressive state as a specific template dictates the actions taken in response to particular user intents (Havens, ¶52 , wherein the parameters include time limitations for performing the at least one of the one or more actions (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), …, and 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”) and the sub-category for at least one of the determined action categories (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”): 
extract second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrate an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at  and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) includes providing instructions to one or more action performance tools as the templates that tell the system how to answer the question (Id), …associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the reducer sends a quest to the Dialogue Authoring Module 110 requesting a template associated with the Action”).  
Havens does not explicitly teach implement sentiment analytics to determine, from at least one of the unstructured data or the structured data, an expressive state exhibited by user at a time when the action request channel received the user input … wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions.
Kang teaches implement sentiment analytics (Kang, ¶67 “the natural language processing unit 120 may perform dialog act extraction.. and sentiment analysis.. to provide basic information used to perform functions of the user intent extraction unit”) to determine, from at least one of the unstructured data or the structured data (Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing.. and sentiment analysis, on the utterance data input to the utterance data input unit”), an expressive state exhibited by the user as the user intent (Id) at a time when the action request channel received the user input as the utterance data input to the utterance data input unit (Id) …
wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions (Kang, ¶127 "when the expected completion time of the first dialog task, which is determined in step S531, is greater than or equal to a predetermined threshold value, the task processing apparatus 100 may determine to initiate execution of the second dialog task").
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the NPL module taught by Havens (Havens, ¶32) to include sentiment analysis as taught by Kang (Kang, ¶66-¶69) as it yields the predictable results of extracting the users intent from the input utterances (Kang, ¶66-¶68).  Within the proposed combination it would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to modify the chatbot taught by Havens (¶23) using the sentiment analysis (as discussed above) to facilitate the dialog smoothing process taught by Kang (¶6, ¶8, ¶9) and to implement the NPL module taught by Haven (Havens, ¶32) to include sentiment analysis as taught by Kang.

Havens does not explicitly teach wherein the sub-category defines a level of priority for the user… wherein the at least one portion of the instructions are based on a level of service associated with the level of priority…
Swenson teaches wherein the sub-category defines a level of priority for the user as the priority level of the user (Swenson, ¶89 “The command process and encoder modules may also be provisioned with a level of service associated with the user’s identity, providing the particular use with a priority-level with regard to other users using the system”)… wherein the at least one portion of the instructions as the command process and encoder modules which are provisioned with the level of service (Id) are based on a level of service as the level of service (Id) associated with the level of priority as the priority-level of the user (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the service level provisioning taught by Swenson as it ensures that the content sent to the user does not exceed the user’s devices particular capabilities (Swenson, ¶89) thereby ensuring that each user is provided with a satisfactory user experience (Swenson, ¶3).

With regard to claims 3 and 13 the proposed combination further teaches wherein the end-to-end action performance service is further configured to determine the one or more action categories based on the determined expressive state (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category.  This classification is typically referred to as an intent”).  

With regard to claims 4 and 13 the proposed combination further teaches wherein the end-to-end action performance service is further configured to orchestrate the automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based on the determined expressive state (Havens, ¶33 “at 222 employs the intent and if received, the entity returned at 220, to identify an appropriate handler (also called a reducer)… A user state, which is a collection of structured data representing salient details from the conversation with the user, as well as entities, are used by the reducers to appropriately classify the intent into a sub-category called an Action… requesting a template associated with the Action”).  

With regard to claim 5 the proposed combination further teaches wherein the unstructured data includes at least one audio data as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a , video data, image data, and text data as Facebook Messenger uses text data to send messages (Haven, ¶31 “a browser, messaging application such as offered by Facebook Messenger”).  

With regard to claims 6 and 15 the proposed combination further teaches wherein the end-to-end action performance service is further configured to convert the unstructured data to structured data by implementing one or more of Natural Language Processing (NLP) applications (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”), Natural Language Understanding (NLU) applications, Natural Language Generation (NLG) applications, Optical Character Recognition (OCR) applications, Intelligent Character Recognition (ICR) applications, Machine Learning (ML) applications and Deep Learning (DL) applications.  

With regard to claims 7 and 16 the proposed combination further teaches wherein the end-to-end action performance service is further configured to:
identify one or more data elements absent from the structured data  (Havens, ¶34 “Templates can be checked to make sure all values they refer to exist”), wherein the one or more elements are required to perform the one or more actions (Havens, ¶34 “all needed data can be fetched as well, to guarantee the template compiles”; ¶35 “Templates operate to tell the system how to answer the user request”), 
access one or more systems of record to retrieve the one or more data elements (Havens, ¶33 “The reducers sends a request for data that is stored as being needed for that request”; ¶34 “Then, when at the same time a template is fetched, all needed data can be fetched as well, to guarantee the template complies”; ¶39 “if the template is missing values, the reducer provides those at 232 from the state of entities, this process of filling the missing values is referred to as compiling the template”), and 
orchestrate the automated performance of the one or more actions based at least on the second data and the one or more data elements (Havens, ¶35 “Templates operate to tell the system how to answer a user request for information and may be modeled after expert reviews”).  

With regard to claims 8 and 17 the proposed combination further teaches wherein the end-to-end action performance service is further configured to: 
identify one or more data elements absent from the structured data as identifying that the structured data is missing elements specifying a template (Havens, ¶33 “a user state… as well as entities, are used by the reducer to appropriately classify the intent into a sub-category called an Action… ; ¶33 “An action is not guaranteed to have a template”), wherein the one or more elements are required to perform the one or more actions (Havens, ¶34 “all needed data can be fetched as well, to guarantee the template compiles”; ¶35 “Templates operate to tell the system how to answer the user request”), 
in response to accessing one or more systems of record and determining at least one of the one or more data elements are absent from the one or more systems of record (Haven, ¶38 “if a template is not returned”), initiating electronic communication to the user requesting the data elements (Havens, ¶38 “if a template is not returned, the user 101 is prompted to enter, via step 202 additional information to permit needed entities to be retrieved”), and 
in response to receiving a response communication from the user including the at least one of the one or more data elements (Havens, ¶38 “if a template is not returned, the user 101 is prompted to enter, via step 202 additional information to permit needed entities to be retrieved”), orchestrate the automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data and the one or more data elements (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”).  

With regard to claims 9 and 18 the proposed combination further teaches wherein the end-to-end action performance service is further configured to orchestrate the automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) by integrating at least one of (i) one or more Robotic Process Automation (RPA) tools, (ii) one or more Business Process Management (BPM) tools, and (iii) one or more Information Technology (IT) tools (Havens, ¶4 “The disclosed system permits creation of intelligent conversational agents that can scale easily within a particular domain by employing templates that are automatically filled, thereby eliminating painstaking, manual coding”).  

With regard to claim 10 the proposed combination further teaches wherein the plurality of action request channels include a call center, an interactive voice response system (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), a mobile application, an online platform (Havens, ¶31 “a browser”), an electronic telecommunications platform (Havens, ¶31 “a messaging application such as offered by Facebook Messenger”), electronic mail, facsimile, word processor file, and read-only image file.  

With regard to claim 11 Havens teaches An apparatus for end-to-end (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) performance of an action (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”), the apparatus comprising: 
a computing platform (Havens, ¶75 “a suitable general-purpose computing system”) including a memory (Havens, ¶75 “the computing system 1100 includes.. and a memory 1106), and at least one processor (Havens, ¶75 “the computing system  in communication with the memory (Havens, ¶75 “a suitable general-purpose computing system”); and 
an end-to-end action performance service (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) stored in the memory, executable by the at least one processor (Havens, ¶75 “The processing units 1102, 1106 execute computer-executable instructions”) and configured to: 
ingest unstructured data (Havens ¶31 “If the message content contains unstructured data”) from one of a plurality of disparate applications associated with a plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”; Please note action request channels has been interpreted in light of Paragraph [0003] of the specification to include applications for receiving user input), 
convert the unstructured data (Havens ¶31 “If the message content contains unstructured data, steps 212, 214, 216, and 218 are performed”) to structured data (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”),
…
extract first data from the structured data (Havens, ¶32 “Sometimes one or more entities are also returned by the NPL module 108”) to determine one or more action categories from amongst a plurality of predetermined action categories (Havens, ¶32 “then step 220 is performed to classify the input , 
determine a sub-category as the action (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”) for at least one of the one or more action categories as the intent (Id) by accessing systems of record as the reducers performs this function (Id), …;
determine one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) for performing at least one of the one or more actions  based on at least the determined expressive state as a specific template dictates the actions taken in response to particular user intents (Havens, ¶52 “Actions 333 are subsets of intents, corresponding to the values in the user’s state – this allows for crafting different dialog templates in response to different situations”), wherein the parameters include time limitations for performing the at least one of the one or more actions (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) …, and 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”) and the sub-category for at least one of the determined action categories (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”): 
extract second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrate an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”) and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) includes providing instructions to one or more action performance tools as the templates that tell the system how to answer Id), …associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the reducer sends a quest to the Dialogue Authoring Module 110 requesting a template associated with the Action”); 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”): 
extract second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrate an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”) and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) includes providing instructions to one or more action performance tools as the templates that tell the system how to answer the question (Id), …associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the reducer sends a quest to the Dialogue Authoring Module 110 requesting a template associated with the Action”).  

Havens does not explicitly teach implement sentiment analytics to determine, from at least one of the unstructured data or the structured data, an expressive state exhibited by user at a time when the action request channel received the user input … wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions.
Kang teaches implement sentiment analytics (Kang, ¶67 “the natural language processing unit 120 may perform dialog act extraction... and sentiment analysis.. to provide basic information used to perform functions of the user intent extraction unit”) to determine, from at least one of the unstructured data or the structured data (Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing.. and sentiment analysis, on the utterance data input to the utterance data , an expressive state exhibited by the user as the user intent (Id) at a time when the action request channel received the user input as the utterance data input to the utterance data input unit (Id) …
wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions (Kang, ¶127 "when the expected completion time of the first dialog task, which is determined in step S531, is greater than or equal to a predetermined threshold value, the task processing apparatus 100 may determine to initiate execution of the second dialog task").
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the NPL module taught by Havens (Havens, ¶32) to include sentiment analysis as taught by Kang (Kang, ¶66-¶69) as it yields the predictable results of extracting the users intent from the input utterances (Kang, ¶66-¶68).  Within the proposed combination it would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to modify the chatbot taught by Havens (¶23) using the sentiment analysis (as discussed above) to facilitate the dialog smoothing process taught by Kang (¶6, ¶8, ¶9) and to implement the NPL module taught by Haven (Havens, ¶32) to include sentiment analysis as taught by Kang.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to use the deck times (Havens, ¶54) to determine the expected dialog completion times as taught by Kang (Kang, ¶127) as it yields the predictable results of 

Havens does not explicitly teach wherein the sub-category defines a level of priority for the user… wherein the at least one portion of the instructions are based on a level of service associated with the level of priority…
Swenson teaches wherein the sub-category defines a level of priority for the user as the priority level of the user (Swenson, ¶89 “The command process and encoder modules may also be provisioned with a level of service associated with the user’s identity, providing the particular use with a priority-level with regard to other users using the system”)… wherein the at least one portion of the instructions as the command process and encoder modules which are provisioned with the level of service (Id) are based on a level of service as the level of service (Id) associated with the level of priority as the priority-level of the user (Id) … wherein the at least one portion of the instructions as the command process and encoder modules which are provisioned with the level of service (Id) are based on a level of service as the level of service (Id) associated with the level of priority as the priority-level of the user (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the service level provisioning taught by Swenson as it ensures that the content sent to the user does not exceed the user’s devices particular capabilities (Swenson, ¶89) thereby ensuring that each user is provided with a satisfactory user experience (Swenson, ¶3).

With regard to claim 19 Havens teaches A computer-implemented (Havens, ¶75 “a suitable general-purpose computing system”) method for end-to-end (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) performance of an action (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”), the computer-implemented method is implemented by one or more processing devices (Havens, ¶75 “the computing system 1100 includes one or more processing units 1102”) and comprises: 
ingesting unstructured data (Havens ¶31 “If the message content contains unstructured data”) from one of a plurality of disparate applications associated with a plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”; Please note action request channels has been interpreted in light of Paragraph [0003] of the specification to include applications for receiving user input); 
converting the unstructured data (Havens ¶31 “If the message content contains unstructured data, steps 212, 214, 216, and 218 are performed”) to structured data (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”); …
extracting first data from the structured data (Havens, ¶32 “Sometimes one or more entities are also returned by the NPL module 108”) to determine one or more action categories from amongst a plurality of predetermined action categories (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category… The classification is typically referred to as an intent”); 
determine a sub-category as the action (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”) for at least one of the one or more action categories as the intent (Id) by accessing systems of record as the reducers performs this function (Id), …;
determining one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) for performing at least one of the one or more actions  based at least on the determined expressive state as a specific template dictates the actions taken in response to particular user intents (Havens, ¶52 “Actions 333 are subsets of intents, corresponding to the values in the user’s state – this allows for crafting different dialog templates in response to different situations”), wherein the parameters include time limitations for performing the at least one of the one or more actions (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) … and 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”) and the sub-category for at least one of the determined action categories (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”): 
extracting second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrating an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”) and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the includes providing instructions to one or more action performance tools as the templates that tell the system how to answer the question (Id), … associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the reducer sends a quest to the Dialogue Authoring Module 110 requesting a template associated with the Action”).  
Havens does not explicitly teach implement sentiment analytics to determine, from at least one of the unstructured data or the structured data, an expressive state exhibited by user at a time when the action request channel received the user input … wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions.
Kang teaches implement sentiment analytics (Kang, ¶67 “the natural language processing unit 120 may perform dialog act extraction... and sentiment analysis.. to provide basic information used to perform functions of the user intent extraction unit”) to determine, from at least one of the unstructured data or the structured data (Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing.. and sentiment analysis, on the utterance data input to the utterance data input unit”), an expressive state exhibited by the user as the user intent (Id) at a time when the action request channel received the user input as the utterance data input to the utterance data input unit (Id) …
wherein the time limitations define a maximum amount of time for performing the at least one of the one or more actions (Kang, ¶127 "when the expected completion time of the first dialog task, which is determined in step S531, is greater than or equal to a predetermined threshold value, the task processing apparatus 100 may determine to initiate execution of the second dialog task").
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the NPL module taught by Havens (Havens, ¶32) to include sentiment analysis as taught by Kang (Kang, ¶66-¶69) as it yields the predictable results of extracting the users intent from the input utterances (Kang, ¶66-¶68).  Within the proposed combination it would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to modify the chatbot taught by Havens (¶23) using the sentiment analysis (as discussed above) to facilitate the dialog smoothing process taught by Kang (¶6, ¶8, ¶9) and to implement the NPL module taught by Haven (Havens, ¶32) to include sentiment analysis as taught by Kang.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to use the deck times (Havens, ¶54) to determine the expected dialog completion times as taught by Kang (Kang, ¶127) as it yields the predictable results of enabling the device to switch between dialog tasks based on expected completion times (Kang, ¶148).

Swenson teaches wherein the sub-category defines a level of priority for the user as the priority level of the user (Swenson, ¶89 “The command process and encoder modules may also be provisioned with a level of service associated with the user’s identity, providing the particular use with a priority-level with regard to other users using the system”)… wherein the at least one portion of the instructions as the command process and encoder modules which are provisioned with the level of service (Id) are based on a level of service as the level of service (Id) associated with the level of priority as the priority-level of the user (Id).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the service level provisioning taught by Swenson as it ensures that the content sent to the user does not exceed the user’s devices particular capabilities (Swenson, ¶89) thereby ensuring that each user is provided with a satisfactory user experience (Swenson, ¶3).

With regard to claim 20 the proposed combination teaches determining the one or more action categories (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category… The classification is typically referred to as an intent”), and orchestrating the end-to-end action performance service (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also  based on the determined expressive state (Havens, ¶52 “For example, a goal may be the user expressing a certain intent”; Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing... and sentiment analysis, on the utterance data input to the utterance data input unit”).

Response to Arguments
Support for the claim limitation “wherein orchestrating the automated performance includes providing instructions to one or more action performance tools, wherein the at least a portion of the instructions are based on a level of service associated with the level of priority associated with the sub-category” was identified in Paragraph [0046] and [0051] of the specification.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158